EXHIBIT 10.3

 

AMENDMENT NO. 1

 

THIS AMENDMENT NO. 1, dated as of May 14, 2008 (this “Amendment”), of that
certain Credit Agreement referenced below is by and among DIRECTV Holdings LLC,
a Delaware limited liability company (the “Borrower”), the Guarantors and
Lenders identified on the signature pages hereto and Bank of America, N.A., as
Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, pursuant to the terms and conditions of that certain Credit Agreement,
dated as of April 13, 2005 (as amended, restated, increased, supplemented and
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the Guarantors identified therein, the Lenders from time to time party
thereto, and Bank of America, N.A., as the Administrative Agent and Collateral
Agent, the Lenders have provided to the Borrower a $500 million revolving credit
facility, a Tranche A Term Loan in an initial aggregate principal amount of $500
million, a Tranche B Term Loan in an initial aggregate principal amount of $1.5
billion and a Tranche C Term Loan in an aggregate original principal amount of
up to $1 billion.

 

WHEREAS, the Borrower has requested certain modifications to the terms of the
Credit Agreement; and

 

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.             Definitions.  Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is amended
in the following respects:

 

2.1          The following definitions are added to Section 1.01 or, if already
contained therein, amended to read as follows:

 

“Aggregate Commitments” means the aggregate principal amount of the Revolving
Commitments and Term Loan Commitments.

 

“Amendment No. 1 Effectiveness Date” means the date on which Amendment No. 1
shall become effective, being on or about May 14, 2008.

 

“Commitment Percentage” means the Revolving Commitment Percentage, the Tranche A
Term Loan Commitment Percentage, the Tranche B Term Loan Commitment Percentage,
the Tranche C Term Loan Commitment Percentage and the commitment percentage for
any other term loan established under the Incremental Loan Facilities, as
appropriate.

 

“Commitments” means the Revolving Commitments, the L/C Commitment, the Swingline
Commitment and the Term Loan Commitments.

 

--------------------------------------------------------------------------------


 

“Controlled Person” has the meaning provided in the defined term “Liberty Media
Group”.

 

“Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Issuer Documents, the Joinder Agreements and any
Incremental Loan Joinder Agreements.

 

“Incremental Loan Joinder Agreements” means any Revolving Lender Joinder
Agreement, Incremental Tranche A Term Loan Joinder Agreement, the Incremental
Tranche B Term Loan Joinder Agreement, the Incremental Tranche C Term Loan
Joinder Agreement and any other joinder agreement establishing an Incremental
Loan Facility.

 

“Liberty Media Group” means (a) Liberty Media Corporation, a Delaware
corporation, and any of its successors and Affiliates, (b) Greenlady
Corporation, a Delaware corporation, and Greenlady II, LLC, a Delaware limited
liability company, and their respective subsidiaries, (c) John Malone and any
executor, administrator, guardian, conservator or similar legal representative
thereof, (b) any member of the immediate family of John Malone, (d) any Person
directly or indirectly controlled by one or more of the members of the Malone
family described above (a “Controlled Person”), and (d) any Person acting as
agent for any Person described in clauses (a) through (d) hereof; provided that
a trust and the trustees of such trust shall be deemed to be controlled by any
one or more members of the Malone family if a majority of the trustees of such
trust are members of the Malone family or may be removed or replaced by any one
or more of the members of the Malone family and/or Controlled Persons.

 

“Outstanding Amount” means, on any date, (a) with respect to Revolving Loans and
Swingline Loans, the aggregate outstanding principal amount thereof after giving
effect to any Borrowings and prepayments or repayments of Revolving Loans and
Swingline Loans, as the case may be, occurring on such date; (b) with respect to
any L/C Obligations, the Dollar Equivalent amount of the aggregate outstanding
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts and (c) with respect to
any Term Loan, the aggregate outstanding principal amount thereof after giving
effect to any prepayments or repayments of such Term Loan as of such date.

 

“Permitted Holders” means each of (a) Liberty Media Group, (b) Parent and
(c) any other Person, directly or indirectly, controlled by any of the
foregoing.

 

“Term Loan” means, collectively or individually, as context requires, the
Tranche A Term Loan, the Tranche B Term Loan, the Tranche C Term Loan and any
other term loan established under an Incremental Loan Facility.

 

“Term Loan Commitments” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment, the Tranche C Term Loan Commitment and the term loan
commitments established under any Incremental Loan Facilities, provided that in
any case, at any time after funding of the respective incremental term loan,
determinations of “Required Lenders” and “Required Tranche C Term Lenders” shall
be based on the Outstanding Amount of such incremental term loan.

 

2

--------------------------------------------------------------------------------


 

“Term Loan Termination Date” means, (i) with respect to the Tranche A Term Loan,
April 13, 2011, (ii) with respect to the Tranche B Term Loan, April 13, 2013,
(iii) with respect to the Tranche C Term Loan, April 13, 2013, and (iv) with
respect to any other incremental term loan established under the Incremental
Loan Facilities, the final maturity date therefor.

 

“Term Notes” means the Tranche A Term Notes, the Tranche B Term Notes, Tranche C
Term Notes and the promissory note or notes, if any, given to evidence any
incremental term loan established under the Incremental Loan Facilities, in each
case as amended, restated, modified, supplemented, renewed or replaced.

 

“Tranche C Term Lenders” means, collectively, (i) Lenders with Tranche C Term
Loan Commitments, and (ii) for purposes of determining “Required Tranche C Term
Lenders”, Lenders with term loan commitments established under other Incremental
Loan Facilities after the Amendment No. 1 Effectiveness Date, in each case,
together with successors and permitted assigns.

 

“Tranche C Term Loan” means (i) the term loan established under
Section Section 2.01(f), and (ii) any other term loan established under other
Incremental Loan Facilities after the Amendment No. 1 Effectiveness Date.

 

“Tranche C Term Loan Commitment” means, collectively, with respect to each
Tranche C Term Loan Lender, the commitment of such Lender to make (i) the
Tranche C Term Loan, and (ii) for purposes of determining “Required Tranche C
Term Lenders”, any other incremental term loan established under the Incremental
Loan Facilities; provided that, at any time after funding thereof,
determinations of “Required Lenders” and “Required Tranche C Term Lenders” shall
be based on the outstanding principal amount of such term loans.

 

“Tranche C Term Loan Commitment Percentage” means, for each Tranche C Term
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is the principal amount of such Lender’s
Tranche C Term Loan, and the denominator of which is the Outstanding Amount of
the Tranche C Term Loan.  The initial Tranche C Term Loan Commitment Percentages
will be set forth in the Tranche C Term Loan Joinder Agreement.  The initial
commitment percentages for any other term loan established under the Incremental
Loan Facilities after the Amendment No. 1 Effectiveness Date will be set out in
the Incremental Loan Joinder Agreement therefor.

 

“Tranche C Term Loan Committed Amount” means, with respect to each Tranche C
Term Lender, the amount of such Lender’s Tranche C Term Loan Commitment.  The
initial Tranche C Term Loan Committed Amounts will be set forth in the Tranche C
Term Loan Joinder Agreement.

 

“Tranche C Term Loan Joinder Agreement” means a joinder agreement, substantially
in the form of Exhibit 2.01(k), executed and delivered to establish the Tranche
C Term Loan or any other incremental term loan under the Incremental Loan
Facilities.

 

2.2          In Section 1.01, the next to last paragraph in the definition of
“Applicable Percentage” is amended to read as follows:

 

The Applicable Percentages for the Tranche C Term Loan will be as provided in
the Tranche C Term Loan Joinder Agreement.

 

3

--------------------------------------------------------------------------------


 

2.3          In Section 1.01, the definition of “News Group” is deleted in its
entirety.

 

2.4          In Section 2.01, subsections (f) through (k) are amended to read as
follows:

 

(f)            Tranche C Term Loan.  On or about May 14, 2008, the Lenders with
Tranche C Term Loan Commitments have agreed to make a term loan in an aggregate
original principal amount of ONE BILLION DOLLARS ($1,000,000,000) to the
Borrower in a single advance pursuant to the terms of the Tranche C Term Loan
Joinder Agreement given in connection therewith.  The Tranche C Term Loan may
consist of Base Rate Loans, Eurodollar Loans or a combination thereof, as the
Borrower may request.  Amounts repaid on the Tranche C Term Loan may not be
reborrowed.  The interest rate for and repayment of the foregoing Tranche C Term
Loan are as provided in the Tranche C Term Loan Joinder Agreement therefor.

 

(g)           Incremental Loan Facilities.  Any time after the Amendment No. 1
Effectiveness Date, the Borrower may, upon written notice to the Administrative
Agent, establish additional credit facilities (collectively, the “Incremental
Loan Facilities”) by increasing the Aggregate Revolving Commitments, increasing
existing Term Loans hereunder or establishing or increasing new incremental term
loans, or some combination thereof; provided that:

 

(i)            the aggregate principal amount of loans and commitments for all
the Incremental Loan Facilities established after the Amendment No. 1
Effectiveness Date will not exceed $1.0 billion;

 

(ii)           no Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to any such Incremental Loan
Facility;

 

(iii)          the conditions to the making of a Credit Extension under
Section 5.02 shall be satisfied;

 

(iv)          the Borrower will provide supporting resolutions, legal opinions,
promissory notes and other items as may be reasonably required by the
Administrative Agent and the Lenders providing commitments for the Incremental
Loan Facilities;

 

(v)           to the extent reasonably requested by the Administrative Agent,
amendments to the Collateral Documents, if any, and related documents and
agreements, in each case in a manner reasonably satisfactory to the
Administrative Agent; and

 

(vi)          the parties acknowledge that pricing for any Incremental Loan
Facilities that are term loans established after the Amendment No. 1
Effectiveness Date may be higher than pricing currently applicable to the
Tranche B Term Loan and the Tranche C Term Loan; provided, that if the
all-in-yield, after giving effect to any offering of such incremental term loan
at a discount from par or any fees paid to the lenders in connection therewith,
exceeds the all-in-yield (as reasonably determined by the Administrative Agent)
by more than twenty-five basis points (0.25%) with respect to either the Tranche
B Term Loan or the Tranche C Term Loan, then the Applicable Percentage and/or
fees payable by the Borrower with respect to the Tranche B Term Loan and the
Tranche C Term Loan shall be increased to the extent necessary to cause the
all-in-yield with respect thereto to be no more than twenty-five basis points
(0.25%) with respect to either of the Tranche B Term Loan or the Tranche C Term
Loan less than, in each case, the all-in-yield with respect to such incremental
term loan (with the amount and manner of such increase to be determined by the
Administrative Agent, in accordance with the foregoing, as of the date of
effectiveness of the applicable Incremental Loan Facility).

 

4

--------------------------------------------------------------------------------


 

This Credit Agreement and the other Credit Documents may be amended with the
written consent of the Credit Parties and the Administrative Agent for the
purpose of including and establishing an Incremental Loan Facility permitted
hereunder.

 

In connection with the establishment of any Incremental Loan Facility,
(A) neither BAS nor any co-arranger, if any, hereunder, shall have any
obligation to arrange for or assist in arranging for any Incremental Loan
Facility without their prior written approval and shall be subject to such
conditions, including fee arrangements, as may be provided in connection
therewith, (B) none of the Lenders, including Bank of America, shall have any
obligation to provide commitments or loans for any Incremental Loan Facility
without their prior written approval and (C) Schedule 2.01 will be revised to
reflect the Lenders, Loans, Commitments, committed amounts and Commitment
Percentages after giving effect to the establishment of any Incremental Loan
Facility.

 

(h)           Establishment of Incremental Revolving Loans.  Subject to
Section 2.01(g), the Borrower may establish Incremental Revolving Loans by
increasing the Aggregate Revolving Committed Amount hereunder, provided that:

 

(i)            any new lender providing commitments for the Incremental
Revolving Loans must be reasonably acceptable to the Administrative Agent;

 

(ii)           lenders providing commitments for the Incremental Revolving Loans
pursuant to this
Section 2.01(h) will provide a Revolving Lender Joinder Agreement or other
agreement reasonably acceptable to the Administrative Agent;

 

(iii)          additional commitments established for the Incremental Revolving
Loans will be in a minimum principal amount of $150 million and integral
multiples of $50 million in excess thereof; and

 

(iv)          if any Revolving Loans are outstanding at the time of any such
increase, the Borrower will make such payments and adjustments on the Revolving
Loans (including payment of any break-funding amounts owing under Section 3.05)
as may be necessary to give effect to the revised commitment amounts and
percentages.

 

Any Incremental Revolving Loan established hereunder shall have terms identical
to the Revolving Loans existing on the Closing Date, except for fees payable to
Lenders providing commitments for the Incremental Revolving Loan.

 

(i)            Establishment of Incremental Tranche A Term Loan.  Subject to
Section 2.01(g), the Borrower may increase the size of the Tranche A Term Loan
by establishing additional Tranche A Term Loan Commitments (an “Incremental
Tranche A Term Loan”), provided that:

 

(i)            any new lender providing commitments for the Incremental Tranche
A Term Loan must be reasonably acceptable to the Administrative Agent;

 

(ii)           lenders providing commitments for the Incremental Tranche A Term
Loan pursuant to this Section 2.01(i) will provide an Incremental Tranche A Term
Loan Joinder Agreement or other agreement reasonably acceptable to the
Administrative Agent;

 

5

--------------------------------------------------------------------------------


 

(iii)          additional commitments established for the Incremental Tranche A
Term Loan will be in a minimum principal amount of $150 million and integral
multiples of $50 million in excess thereof;

 

(iv)          the Borrower will make such payments and adjustments on the
Tranche A Term Loan (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
amounts and percentages; and

 

(v)           in the case of an increase in the amount of the Tranche A Term
Loan after the first principal amortization payment date, adjustments will be
made to scheduled principal amortization payments provided hereunder, as
appropriate, to give effect thereto such that the interest of the Lenders in
payments of principal, interest and other amounts will be made on the same basis
as for the underlying Tranche A Term Loan, and provided that principal
amortization payments made to holders of the Tranche A Term Loan will be not
less than that which would have been payable prior to giving effect to any such
Incremental Loan Facility.

 

Any Incremental Tranche A Term Loan established hereunder shall have terms
identical to the Tranche A Term Loan existing on the Closing Date, except for
upfront fees payable to  Lenders providing commitments for the Incremental
Tranche A Term Loan (or original issue discount in respect thereof).

 

                (j)            Establishment of the Incremental Tranche B Term
Loan.  Subject to Section 2.01(g), the Borrower may increase the size of the
Tranche B Term Loan by establishing additional Tranche B Term Loan Commitments
(an “Incremental Tranche B Term Loan”), provided that:

 

(i)            any new lender providing commitments for the Incremental Tranche
B Term Loan must be reasonably acceptable to the Administrative Agent;

 

(ii)           lenders providing commitments for the Incremental Tranche B Term
Loan pursuant to this Section 2.01(j) will provide an Incremental Tranche B Term
Loan Joinder Agreement or other agreement reasonably acceptable to the
Administrative Agent;

 

(iii)          additional commitments established for the Incremental Tranche B
Term Loan will be in a minimum principal amount of $150 million and integral
multiples of $50 million in excess thereof;

 

(iv)          the Borrower will make such payments and adjustments on the
Tranche B Term Loan (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
amounts and percentages; and

 

6

--------------------------------------------------------------------------------


 

(v)           in the case of an increase in the amount of the Tranche B Term
Loan after the first principal amortization payment date, adjustments will be
made to scheduled principal amortization payments provided hereunder, as
appropriate, to give effect thereto such that the interest of the Lenders in
payments of principal, interest and other amounts will be made on the same basis
as for the underlying Tranche B Term Loan, and provided that principal
amortization payments made to holders of the Tranche B Term Loan will be not
less than that which would have been payable prior to giving effect to any such
Incremental Loan Facility.

 

Any Incremental Tranche B Term Loan established hereunder shall have terms
identical to the Tranche B Term Loan existing on the Closing Date, except for
upfront fees payable to Lenders providing commitments for the Incremental
Tranche B Term Loan (or original issue discount in respect thereof).

 

(k)           Establishment of an Incremental Tranche C Term Loan or Other
Incremental Term Loan.  Subject to Section 2.01(g), the Borrower may increase
the size of the Tranche C Term Loan or establish another incremental term loan
under the Incremental Loan Facilities (collectively, the “Incremental Tranche C
Term Loan”), provided that:

 

(i)            lenders providing commitments for the Incremental Tranche C Term
Loan must be reasonably acceptable to the Administrative Agent;

 

(ii)           lenders providing commitments for the Incremental Tranche C Term
Loan pursuant to this Section 2.01(k) will provide a Incremental Tranche C Term
Loan Joinder Agreement or other agreement reasonably acceptable to the
Administrative Agent;

 

(iii)          additional commitments established for the Incremental Tranche C
Term Loan will be in a minimum principal amount of $150 million and integral
multiples of $50 million in excess thereof;

 

(iv)          the Incremental Tranche C Term Loan will have a final maturity
date that is co-terminus with or later than the final maturity date for the
Tranche B Term Loan and an average-life-to-maturity from the date of issuance
that is not earlier than the average-life-to-maturity from the date of issuance
of the Tranche B Term Loan; and

 

(v)           in the case of an increase in the amount of the Tranche C Term
Loan or other incremental term loan after the first principal amortization
payment date, adjustments will be made to scheduled principal amortization
payments provided hereunder, as appropriate, to give effect thereto such that
the interest of the Lenders in payments of principal, interest and other amounts
will be made on the same basis as for the underlying Tranche C Term Loan or
incremental term loan, as appropriate, and provided that principal amortization
payments made to holders of the Tranche C Term Loan or other incremental term
loan, as appropriate, will be not less than that which would have been payable
prior to giving effect to any such Incremental Loan Facility.

 

2.5          Section 2.02(e) is amended to read as follows:

 

(a)           After giving effect to all Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to the Revolving Loans, five (5) Interest Periods with
respect to the Tranche A Term Loan, five (5) Interest Periods with respect

 

7

--------------------------------------------------------------------------------


 

to the Tranche B Term Loan, five (5) Interest Periods with respect to the
Tranche C Term Loan and the number of Interest Periods provided in the
Incremental Loan Joinder Agreement with respect to any other term loan
established under the Incremental Loan Facilities (or five (5) Interest Periods,
if none are provided therein).

 

3.             Conditions Precedent.  This Amendment shall become effective upon
prior or simultaneous satisfaction of the following conditions:

 

(a)           receipt by the Administrative Agent of executed copies of this
Amendment from the Required Lenders and the Administrative Agent;

 

(b)           receipt by the Administrative Agent of executed copies of the
signature pages to this Amendment from the Credit Parties;

 

(c)           receipt by the Administrative Agent of favorable opinions of Weil,
Gotshal & Manges LLP, legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender, dated as of the date of this Amendment,
and in form and substance satisfactory to the Administrative Agent and the
Required Lenders;

 

(d)           receipt by the Administrative Agent of the following, each of
which shall be originals or facsimiles (followed promptly by originals), in form
and substance satisfactory to the Administrative Agent and its legal counsel:

 

(i)            copies of the Organization Documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the date of this
Amendment, unless a Responsible Officer of such Credit Party certifies in a
certificate that the Organization Documents previously delivered to the
Administrative Agent in connection with the Credit Agreement have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the date hereof;

 

(ii)           incumbency certificates identifying the Responsible Officers of
the Credit Parties who are authorized to execute this Amendment and related
documents and to act on the Credit Parties’ behalf in connection with this
Agreement and the Credit Documents, unless a Responsible Officer of such Credit
Party certifies in a certificate that the incumbency certificates previously
delivered to the Administrative Agent in connection with the Credit Agreement
have not been amended, supplemented or otherwise modified and remain in full
force and effect as of the date hereof.

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; and

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, and in good standing in its state of
organization or formation;

 

8

--------------------------------------------------------------------------------


 

(e)           payment of an amendment fee, for the benefit of each Lender
consenting to this Amendment, in an amount equal to ten basis points (0.10%) of
the aggregate principal amount of each Lender’s Revolving Commitment and the
outstanding aggregate principal amount of its portion of the Tranche A Term Loan
and Tranche B Term Loan (but excluding the Tranche C Term Loan) and all other
fees and expenses (including all reasonable fees, expenses and disbursements of
Moore & Van Allen PLLC) due in connection herewith, which fees shall be deemed
fully earned and due and payable on the effective date of this Amendment.

 

4.             Effectiveness of Amendment.  Upon satisfaction of the condition
precedent set forth in Section 3 hereof, all references to the Credit Agreement
in each of the Credit Documents shall hereafter mean the Credit Agreement as
amended by this Amendment.

 

5.             Representations and Warranties; Defaults.  Each Credit Party
affirms the following:

 

(a)           all necessary action by the Credit Parties to authorize the
execution, delivery and performance of this Amendment has been taken;

 

(b)           after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement and the other Credit Documents are
true and correct in all material respects as of the date hereof (except those
which expressly relate to an earlier period); and

 

(c)           after giving effect to this Amendment, no Default or Event of
Default shall exist.

 

6.             Full Force and Effect.  Except as modified hereby, all of the
terms and provisions of the Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect.

 

7.             Affirmation of Liens and Security Interests.  The Credit Parties
hereby affirm the liens and security interests created and granted in the Credit
Documents and agree that this Amendment is not intended to, nor shall it,
adversely affect or impair such liens and security interests in any manner.

 

8.             Expenses.  The Credit Parties agree to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen, PLLC.

 

9.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.

 

10.          Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

[Signatures on Following Pages]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

DIRECTV HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

GUARANTORS:

DIRECTV FINANCING CO., INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV ENTERPRISES, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV CUSTOMER SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV HOME SERVICES, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV, INC.,

 

a California corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

DIRECTV HOLDINGS LLC

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

DIRECTV MERCHANDISING, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV OPERATIONS, LLC,

 

a California limited liability company

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS I,
INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS
II, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

LABC PRODUCTIONS, LLC,

 

a California limited liability corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

LENDERS:

LENDERS’ SIGNATURE PAGES ON FILE

 

WITH THE ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------